
	
		II
		111th CONGRESS
		2d Session
		S. 15
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Brownback introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  carbon sequestration investment tax credit, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Global Forest Restoration Investment
			 Tax Credit Act.
		2.Carbon
			 sequestration investment tax credit
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business-related credits) is amended
			 by adding at the end the following new section:
				
					45S.Carbon
				sequestration investment credit
						(a)Allowance of
				credit
							(1)In
				generalFor purposes of section 38, in the case of an eligible
				taxpayer’s investment in a carbon sequestration project approved by the
				implementing panel under section 2 of the International Carbon Conservation
				Act, the carbon sequestration investment credit determined under this section
				for the taxable year is an amount equal to—
								(A)$3.00, multiplied
				by
								(B)the number of
				tons of carbon the implementing panel determines was sequestrated in such
				project during the calendar year ending with or within such taxable year,
				multiplied by
								(C)the percentage of
				the total investment in such project which is represented by the investment in
				such project which is attributable, directly or indirectly, to the eligible
				taxpayer, as determined by the implementing panel.
								(2)Aggregate
				dollar limitationThe credit determined under paragraph (1) for
				any taxable year, when added to any credit allowed to the eligible taxpayer
				with respect to the such project in any preceding taxable year, shall not
				exceed 50 percent of the investment attributable to the eligible taxpayer with
				respect to such project through such taxable year.
							(b)Annual
				limitation on aggregate credit allowable
							(1)In
				generalThe amount of the carbon sequestration investment credit
				determined under subsection (a) for any taxable year, when added to all such
				credits allowed to all eligible taxpayers with respect to the such project for
				such taxable year shall not exceed the credit dollar amount allocated to such
				project under this subsection by the implementing panel for the calendar year
				ending with or within such taxable year.
							(2)Time for making
				allocationAn allocation shall be taken into account under
				paragraph (1) only if it is made not later than the close of the calendar year
				in which the carbon sequestration project proposal with respect to such project
				is approved by the implementing panel under section 2 of the International
				Carbon Conservation Act.
							(3)Aggregate
				credit dollar amountThe aggregate credit dollar amount which the
				implementing panel may allocate for any calendar year is equal to
				$250,000,000.
							(c)Eligible
				taxpayer; implementing panelFor purposes of this section—
							(1)Eligible
				taxpayerA taxpayer is eligible for the credit under this section
				with respect to a carbon sequestration project if such taxpayer has not elected
				the application of sections 3 and 4 of the International Carbon Conservation
				Act with respect to such project.
							(2)Implementing
				panelThe term implementing panel means the
				implementing panel established under section 2 of such Act.
							(d)Recapture of
				credit in certain cases
							(1)In
				generalIf, at any time during the 30-year period of a carbon
				sequestration project, there is a recapture event with respect to such project,
				then the tax imposed by this chapter for the taxable year in which such event
				occurs shall be increased by the credit recapture amount.
							(2)Credit
				recapture amountFor purposes of paragraph (1)—
								(A)In
				generalThe credit recapture amount is an amount equal to the
				recapture percentage of all carbon sequestration investment credits previously
				allowable to an eligible taxpayer with respect to any investment in such
				project that is attributable to such taxpayer.
								(B)Recapture
				percentageThe recapture percentage shall be 100 percent if the
				recapture event occurs during the first 10 years of the project,
				662/3 percent if the recapture event occurs during the
				second 10 years of the project, 331/3 percent if the
				recapture event occurs during the third 10 years of the project, and 0 percent
				if the recapture event occurs at any time after the 30th year of the
				project.
								(3)Recapture
				eventFor purposes of paragraph (1), there is a recapture event
				with respect to a carbon sequestration project if—
								(A)the eligible
				taxpayer violates a term or condition of the approval of the project by the
				implementing panel at any time,
								(B)the eligible
				taxpayer adopts a practice which the implementing panel has specified in its
				approval of the project as a practice which would tend to defeat the purposes
				of the carbon sequestration program, or
								(C)the eligible
				taxpayer disposes of any ownership interest arising out of its investment that
				the implementing panel has determined is attributable to the project, unless
				the implementing panel determines that such disposition will not have any
				adverse effect on the carbon sequestration project.
								If an
				event which otherwise would be a recapture event is outside the control of the
				eligible taxpayer, as determined by the implementing panel, such event shall
				not be treated as a recapture event with respect to such taxpayer.(4)Special
				rules
								(A)Tax benefit
				ruleThe tax for the taxable year shall be increased under
				paragraph (1) only with respect to credits allowed by reason of this section
				which were used to reduce tax liability. In the case of credits not so used to
				reduce tax liability, the carryforwards and carrybacks under section 39 shall
				be appropriately adjusted.
								(B)No credits
				against taxAny increase in tax under this subsection shall not
				be treated as a tax imposed by this chapter for purposes of determining the
				amount of any credit under this chapter or for purposes of section 55.
								(e)Disallowance of
				double benefit
							(1)Basis
				reductionThe basis of any investment in a carbon sequestration
				project shall be reduced by the amount of any credit determined under this
				section with respect to such investment.
							(2)Charitable
				deduction disallowedNo deduction shall be allowed to an eligible
				taxpayer under section 170 with respect to any contribution which the
				implementing panel certifies pursuant to section 2 of the International Carbon
				Conservation Act to the Secretary constitutes an investment in a carbon
				sequestration project that is attributable to such taxpayer.
							(f)Certification
				to SecretaryThe implementing panel shall certify to the
				Secretary before January 31 of each year with respect to each eligible taxpayer
				which has made an investment in a carbon sequestration project—
							(1)the amount of the
				carbon sequestration investment credit allowable to such taxpayer for the
				preceding calendar year,
							(2)whether a
				recapture event occurred with respect to such taxpayer during the preceding
				calendar year, and
							(3)the credit
				recapture amount, if any, with respect to such taxpayer for the preceding
				calendar year.
							(g)RegulationsThe
				Secretary shall prescribe such regulations as may be appropriate to carry out
				this section, including regulations—
							(1)which limit the
				credit for investments which are directly or indirectly subsidized by other
				Federal benefits,
							(2)which prevent the
				abuse of the provisions of this section through the use of related parties,
				and
							(3)which impose
				appropriate reporting
				requirements.
							.
			(b)Credit made
			 part of general business creditSubsection (b) of section 38 of
			 the Internal Revenue Code of 1986 is amended by striking plus at
			 the end of paragraph (35), by striking the period at the end of paragraph (36)
			 and inserting , plus, and by adding at the end the following new
			 paragraph:
				
					(37)the carbon
				sequestration investment credit determined under section
				45S(a).
					.
			(c)Deduction for
			 unused creditSubsection (c) of section 196 of the Internal
			 Revenue Code of 1986 is amended by striking and at the end of
			 paragraph (13), by striking the period at the end of paragraph (14) and
			 inserting , and, and by adding at the end the following new
			 paragraph:
				
					(15)the carbon
				sequestration investment credit determined under section
				45S(a).
					.
			(d)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
				
					
						Sec. 45S. Carbon sequestration investment
				credit
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to
			 investments made after December 31, 2010.
			3.Allowance of deduction
			 for dividends received from controlled foreign corporations for additional
			 year
			(a)In
			 generalSection 965 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(g)Allowance for
				deduction for an additional year
						(1)In
				generalIn the case of an election under this subsection,
				subsection (f)(1) shall be applied by substituting January 1,
				2011, for the date of the enactment of this
				section.
						(2)Special
				rulesFor purposes of paragraph (1)—
							(A)Extraordinary
				dividendsSubsection (b)(2) shall be applied by substituting
				June 30, 2010 for June 30, 2003.
							(B)Determinations
				relating to related party indebtednessSubsection (b)(3)(B) shall be applied by
				substituting October 3, 2011 for October 3,
				2004.
							(C)Applicable
				financial statementSubsection (c)(1) shall be applied by
				substituting June 30, 2010 for June 30, 2003 each
				place it occurs.
							(D)Determinations
				relating to base periodSubsection (c)(2) shall be applied by
				substituting June 30, 2010 for June 30,
				2003.
							.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years ending on or after January 1, 2011.
			
